Exhibit 10.1

FIRST MODIFICATION AGREEMENT

THIS FIRST MODIFICATION AGREEMENT (“Agreement”) is dated to be effective as of
the 28th day of September, 2010 (“Effective Date”), by and between each of the
undersigned Lenders (“Lenders”); MANUFACTURERS AND TRADERS TRUST COMPANY, a New
York banking corporation in its capacity as Agent (“Agent”) for the Lenders;
LECROY CORPORATION, a Delaware corporation (“Borrower”); CATALYST ENTERPRISES,
INC., a California corporation, COMPUTER ACCESS TECHNOLOGY CORPORATION, a
Delaware corporation, and LECROY LIGHTSPEED CORPORATION, a Delaware corporation
(collectively, “Guarantors,” and together with the Borrower, collectively,
“Obligors”).

RECITALS

The Lenders have extended credit accommodations to the Borrower in accordance
with the terms of an Amended and Restated Credit Agreement dated to be effective
as of July 29, 2010 (as the same may be amended, modified, extended, renewed,
restated, supplemented, or replaced from time to time, “Credit Agreement”) and
the terms of the other “Loan Documents,” as such term is defined in the Credit
Agreement. The Guarantors have guaranteed to the Credit Parties (as such term is
defined in the Credit Agreement) the repayment and performance of all existing
and future obligations of the Borrower to the Credit Parties pursuant to
Guaranty Agreements dated as of July 29, 2010 (as the same may be amended,
modified, extended, renewed, restated, supplemented or replaced from time to
time, collectively, “Guaranties”). Any capitalized terms used herein without
definition which are defined in, or defined by reference to the Credit Agreement
shall have the meanings thereby assigned.

The parties hereto have entered into this Agreement in order to amend a certain
provision of the Credit Agreement as set forth below, on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

AGREEMENT

Section 1. Acknowledgment And Reaffirmation Of Obligations. The Obligors
acknowledge and affirm that: (a) each of the Loan Documents is the valid and
binding obligation of each of the Obligors that is a signatory thereto; (b) the
Loan Documents are enforceable in accordance with all stated terms; (c) the
Obligors have no defenses, claims of offset, or counterclaims against the
enforcement of the Loan Documents in accordance with all stated terms; (d) no
Default of Event of Default is presently existing.

Section 2. Amendment and Modification of Credit Agreement. Section 7.17 of the
Credit Agreement (captioned “Maximum Debt Outstanding”) is hereby amended and
restated in its entirety as set forth below:

Section 7.17 Maximum Debt Outstanding. Tested quarterly, at the end of each
fiscal quarter contained in the periods set forth below, the aggregate amounts
outstanding under the Convertible Senior Notes (excluding Convertible Senior
Notes with a repurchase date of no earlier than one hundred eighty (180) days
after January 1, 2014) and the Obligations outstanding under this Agreement and
the other Loan Documents (including but not limited to the Loans and LC
Obligations) shall not at any time exceed the following amounts with respect to
the periods set forth below:

 

Period

     Amount

Closing Date through 09/29/10

     $64,000,000

09/30/10 to 12/30/10

     $60,000,000

12/31/10 to 06/30/11

     $55,000,000

7/1/11 to 09/29/11

     $50,000,000

09/30/11 and thereafter

     $40,000,000



--------------------------------------------------------------------------------

The covenant set forth in this Section 7.17 shall be eliminated upon (i) the
repayment of the Convertible Senior Notes in full or (ii) the extension of the
First Repurchase Date and all other Repurchase Dates to a date no earlier than
180 days after January 1, 2014 for all Convertible Senior Notes, and such
covenant shall be replaced with the covenant set forth in Section 7.18 set forth
below.

Section 3. No Other Modifications Of Loan Documents. The parties acknowledge
that except as specifically stated in this Agreement, the Credit Agreement and
the other Loan Documents shall not be deemed to have been amended, modified or
changed in any respect, and shall continue to be enforceable against the parties
thereto in accordance with all stated terms. Nothing contained herein is
intended to limit, vary, or terminate any liens, pledges, or security interests
presently existing for the benefit of the Credit Parties or to alter the lien
priority thereof. Each Obligor reaffirms and ratifies all of such liens,
pledges, security interests or mortgage liens previously granted for the benefit
of the Credit Parties.

Section 4. Further Assurances. The Obligors each agree to execute and deliver to
the Agent such documents as may, from time to time, be reasonably requested by
the Agent in order to amend, modify and restate any of the Loan Documents as
contemplated by this Agreement and the Credit Agreement.

Section 5. Reimbursement of Expenses of Agent. The Obligors agree to reimburse
the Agent, promptly upon receipt of an invoice therefor, for all reasonable
expenses incurred by the Agent in connection with this Agreement.

Section 6. No Novation; No Refinance. It is the intent of each of the parties
that nothing contained in this Agreement shall be deemed to effect or accomplish
or otherwise constitute a novation of any of the Loans or the other Obligations
or to be a refinance of any of the Loans or the other Obligations.

Section 7. Enforceability. This Agreement shall inure to the benefit of and be
enforceable against each of the parties and their respective successors and
assigns.

Section 8. Choice Of Law; Consent To Jurisdiction; Agreement As To Venue. This
Agreement shall be construed, performed and enforced and its validity and
enforceability determined in accordance with the laws of the State of New York
(“Governing State”) (excluding, however, conflict of laws principles). Each of
the parties irrevocably consents to the non-exclusive jurisdiction of the courts
of the Governing State and any United States District Court located in the
Governing State, if a basis for federal jurisdiction exists. Each of the parties
agrees that venue shall be proper in any State court located in the Governing
State selected by the Agent on behalf of the Credit Parties or in any United
States District Court located in the Governing State if a basis for federal
jurisdiction exists and waives any right to object to the maintenance of a suit
in any of the state or federal courts of the Governing State on the basis of
improper venue or of inconvenience of forum.

Section 9. RELEASE. IN ORDER TO INDUCE THE CREDIT PARTIES TO ENTER INTO THIS
AGREEMENT, EACH OF THE OBLIGORS FOREVER RELEASES AND DISCHARGES EACH OF THE
CREDIT PARTIES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS,
AND AGENTS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS,
CAUSES OF ACTION, SUITS AND DAMAGES (INCLUDING CLAIMS FOR ATTORNEYS’ FEES AND
COSTS) WHICH ANY OF THE OBLIGORS, JOINTLY OR SEVERALLY, EVER HAD OR MAY NOW HAVE
AGAINST ANY OF THE RELEASED PARTIES FOR ANY CLAIMS ARISING OUT OF OR RELATED IN
ANY WAY TO THE OBLIGATIONS, THE LOAN DOCUMENTS, THIS AGREEMENT OR THE
ADMINISTRATION THEREOF, WHETHER KNOWN OR UNKNOWN, INCLUDING BUT NOT LIMITED TO
ANY AND ALL CLAIMS BASED UPON OR RELYING ON ANY ALLEGATIONS OR ASSERTIONS OF
DURESS, ILLEGALITY, UNCONSCIONABILITY, BAD FAITH, BREACH OF CONTRACT, REGULATORY
VIOLATIONS, NEGLIGENCE, MISCONDUCT, OR ANY OTHER TORT, CONTRACT OR REGULATORY
CLAIM OF ANY KIND OR NATURE. THIS RELEASE IS INTENDED TO BE FINAL AND
IRREVOCABLE AND IS NOT SUBJECT TO THE SATISFACTION OF ANY CONDITIONS OF ANY
KIND.



--------------------------------------------------------------------------------

Section 10. Counterparts And Delivery. This Agreement may be executed and
delivered in counterparts, and shall be fully enforceable against each
signatory, even if all designated signatories do not actually execute this
Agreement. This Agreement, and the signatures to this Agreement, may be
delivered via facsimile.

Section 11. Waiver of Jury Trial. All parties to this agreement waive the right
to a trial by jury in any action brought to enforce or construe this Agreement
or which otherwise arises out of or relates to this Agreement or the
transactions contemplated herein.

[Signatures Begin On The Following Page]



--------------------------------------------------------------------------------

Signature Page To First Modification Agreement:

IN WITNESS WHEREOF, the parties have executed this Agreement with the specific
intention of creating a document under seal to be effective as of the date first
above written.

 

WITNESS/ATTEST    

BORROWER:

 

LECROY CORPORATION,

A Delaware Corporation

      By:   /s/    Sean B. O’Connor         Sean B. O’Connor, Vice
President-Finance WITNESS/ATTEST    

GUARANTORS:

 

CATALYST ENTERPRISES, INC.,

A California Corporation

      By:   /s/    Sean B. O’Connor         Sean B. O’Connor, Vice
President-Finance    

COMPUTER ACCESS TECHNOLOGY CORPORATION,

A Delaware Corporation

      By:   /s/    Sean B. O’Connor         Sean B. O’Connor, Vice
President-Finance    

LECROY LIGHTSPEED CORPORATION,

A Delaware Corporation

      By:   /s/    Sean B. O’Connor         Sean B. O’Connor, Vice
President-Finance

[Signatures Continued On The Following Page]



--------------------------------------------------------------------------------

Signature Page To First Modification Agreement – Continued:

 

WITNESS/ATTEST    

AGENT:

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

A New York Banking Corporation, In Its Capacity As Agent For The Lenders

      By:   /s/    Chris Tesla         Chris Tesla, Vice President
WITNESS/ATTEST    

LENDER:

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

A New York Banking Corporation, In Its Capacity As A Lender

      By:   /s/    Chris Tesla         Chris Tesla, Vice President

[Signatures Continued On The Following Page]



--------------------------------------------------------------------------------

Signature Page To First Modification Agreement – Continued:

 

WITNESS/ATTEST    

LENDER:

 

CAPITAL ONE, N.A.,

A National Banking Association,

Successor to North Fork Bank, In Its Capacity As A Lender

      By:   /s/    Brian Talty        

Name: Brian Talty

Title: Senior Vice President



--------------------------------------------------------------------------------

Signature Page To First Modification Agreement – Continued:

 

WITNESS/ATTEST    

LENDER:

 

RBS CITIZENS, N.A.,

In Its Capacity As A Lender

      By:   /s/    Anthony Selvaggio        

Name: Anthony Selvaggio

Title: Vice President